Citation Nr: 0944600	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-30 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), for accrued benefit purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to 
November 1945.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in North Little Rock, 
Arkansas.  Specifically, in pertinent part of a March 2005 
decision, the RO denied service connection for the cause of 
the Veteran's death.  Also, by an April 2006 determination, 
the RO denied a TDIU, for accrued benefits purposes.  

In September 2006, the appellant testified before the 
undersigned Veterans Law Judge (VLJ).  A copy of the 
transcript of that hearing is of record.  

In March 2007, the Board remanded the appellant's cause of 
death and TDIU (based on accrued benefits) claims to the RO, 
through the Appeals Management Center (AMC) in Washington, 
D.C., for further evidentiary development.  Following an 
attempt to complete the actions requested in the March 2007 
Remand, as well as a continued denial of the appellant's 
appeal, the AMC returned the Veteran's claims folder to the 
Board for further appellate review.  

Unfortunately, for the reasons set forth below, this appeal 
is once again being REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.  


REMAND

While further delay is regrettable, the Board finds that 
additional development is necessary prior to a decision on 
the claims.

Cause Of The Veteran's Death

According to the Certificate of Death, the Veteran died in 
July 2004 at the age of 78 years as a result of respiratory 
failure due to a questionable intrapulmonary bleed.  Other 
significant conditions contributing to his demise but not 
resulting in the underlying causes of his death included 
essential thrombocythemia, diabetes mellitus, multi-infarct 
dementia, hypertension, and an old cerebral vascular 
accident.  The Veteran's service treatment records and 
separation examination are negative for any of the conditions 
listed on the death certificate.

At the time of the Veteran's demise, service connection was 
in effect for the following disabilities:  posttraumatic 
stress disorder (PTSD) (30 percent), a moderate wound to 
right Muscle Groups II and III (20 percent), a moderate wound 
to right Muscle Group XVII (20 percent), a moderate wound to 
left Muscle Group XIV (10 percent), chronic suppurative 
otitis media of the left ear (10 percent), tinnitus (10 
percent), bilateral defective hearing (10 percent), slight 
damage from multiple wounds to Muscle Group VI of the left 
arm (0 percent), and mild superficial burn scars (0 percent).  

Throughout the current appeal, the appellant has contended 
that the Veteran's service-connected disabilities caused his 
death.  Additionally, the appellant maintains that the "old 
cerebral vascular injury" (which was listed on the Veteran's 
Certificate of Death as a significant factor contributing to, 
but not resulting in the underlying cause of, his demise) 
occurred as a result of an injury that he had sustained to 
his head when the ship on which he served during active duty 
sank.  According to the appellant's recent testimony, 
magnetic resonance imaging (MRI) completed on the Veteran's 
brain within a year before his death confirmed that he had 
indeed sustained a stroke.  In this regard, the Board notes 
that service treatment records indicate that the Veteran 
sustained 2nd degree burns to his face and a shrapnel wound 
to his left forehead in April 1945.  Later, in April 2004, he 
sustained a cerebrovascular accident.  

In a February 2005 statement, a VA physician who had reviewed 
the Veteran's claims folder concluded that his shrapnel 
wounds "did not have any relationship to his subsequent 
cerebrovascular accident or death due to respiratory 
failure."  In the March 2007 Remand, the Board noted the 
absence in the record of VA outpatient treatment records 
dated in 2003 and 2004.  Of importance to the Board was the 
fact that, in rendering the opinion in February 2005, the VA 
doctor did not have access to, and thus an opportunity to 
review, records of treatment that the Veteran received after 
his cerebrovascular accident in April 2004 as well as any 
other subsequent occurrences prior to his demise.  

Pursuant to the Board's instructions, the AMC, in May 2009, 
returned the Veteran's claims folder to the VA physician who 
had rendered the prior opinion in February 2005 for 
clarification.  In a May 2009 statement, the doctor simply 
reiterated his prior opinion-that the Veteran's 
"service-connected shrapnel injuries to various parts of his 
body had . . . [no] relationship to his subsequent 
cerebrovascular accident or his death due to respiratory 
failure."  

Thereafter, in a July 2009 statement, the Veteran's 
representative argued that the VA physician's May 2009 
opinion is not in compliance with the Board's remand 
instructions.  As such, the representative asserted that 
another remand of the appellant's appeal is required.  The 
Board agrees.  

Specifically, the VA physician did not, as the Board had 
requested in the March 2007 Remand, provide complete (or, 
indeed, any) rationale for his reiteration of his previous 
opinion.  

Moreover, at both times that the VA physician reviewed the 
claims folder-in February 2005 and May 2009, he simply 
addressed the question of whether any of the Veteran's 
service-connected shrapnel wounds caused his subsequent 
demise.  Significantly, however, as the Board has previously 
discussed herein, the Veteran had several other 
service-connected disabilities, including in particular PTSD, 
which was evaluated as 30 percent disabling at the time of 
his death.  Although in the March 2007 Remand the Board asked 
that the VA physician discuss the effect of the Veteran's 
service-connected "disabilities" (emphasis added) on the 
factors contributing to his death, the doctor failed to 
address any service-connected disorder other than the 
service-connected shrapnel wounds.  

As the Board's March 2007 Remand instructions were not 
complied with in full, further development of this issue is 
warranted.  The Board sincerely regrets the delay in a final 
adjudication that will occur as a result of this remand.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, however, that a remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA imposes obligations on VA in terms of its duty to 
notify and to assist claimants.  While VA has furnished to 
the appellant letters purportedly satisfying the VCAA 
notification requirements concerning her cause of death 
claim, such letters did not fully comply with VCAA 
requirements.  Significantly, those documents did not inform 
the appellant of (1)  the conditions for which the Veteran 
was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency Indemnity and Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  On remand, therefore, a corrective VCAA notice 
letter should be furnished to the appellant.  

TDIU, Based On Accrued Benefits

In July 2003, the appellant asserted that the Veteran retired 
early "because his various disabilities prevented him from 
performing his duties."  At the recent hearing conducted 
before the undersigned VLJ, the appellant testified that the 
Veteran was unable to work prior to his death due to his 
hearing impairment, stress, and limitation of motion 
difficulties due to his service-connected shrapnel wounds.  
In this regard, the Board reiterates that the Veteran's 
service-connected disabilities included PTSD, a moderate 
wound to right Muscle Groups II and III, a moderate wound to 
right Muscle Group XVII, a moderate wound to left Muscle 
Group XIV, chronic suppurative otitis media of the left ear, 
tinnitus, bilateral defective hearing, slight damage from 
multiple wounds to Muscle Group VI of the left arm, and mild 
superficial burn scars.  

In a letter dated in March 2008, the AMC informed the 
appellant that the agency had requested, and was awaiting, 
copies of the Veteran's records from the Social Security 
Administration (SSA).  Significantly, however, copies of a 
decision awarding SSA disability benefits to the Veteran 
during his lifetime and the medical records used in support 
of any such determination are not contained in his claims 
folder.  Further, a negative reply from the SSA to the AMC is 
not included in the Veteran's claims folder.  

Consequently, and based on this evidentiary posture, the 
Board concludes that a remand of the appellant's TDIU claim, 
based on accrued benefits, is necessary.  See 38 C.F.R. § 
3.159(c)(2) (2009).  Specifically, on remand, the AMC should 
have another opportunity to procure, and to associate with 
the claims folder, copies of any decision awarding SSA 
disability benefits to the Veteran during his lifetime-as 
well as the medical records used in support of any such 
determination.  If the records cannot be obtained, such 
should be indicated in the claims file and the appellant 
notified accordingly.

Accordingly, the case is REMANDED for the following actions:  

1.  Furnish the appellant a corrective 
VCAA notice letter that addresses the 
information and evidence necessary to 
support her claim for service connection 
for the cause of the Veteran's death.  
Specifically, the appellant should 
be informed of (1)  the conditions for 
which the Veteran was service-connected at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.  See 
Hupp, supra.  

2.  Obtain and associate with the claims 
folder copies of the decision awarding SSA 
disability benefits to the Veteran during 
his lifetime as well as the medical 
records used in support of such a grant.  
If any such documents are not available, 
that fact should be annotated in the 
claims folder and the appellant notified 
of such.  

3.  Thereafter, refer the Veteran's claims 
folder to a VA physician to determine 
whether the cause of the Veteran's demise 
is related to service or a service 
connected condition.  Specifically, 
following review of the claims file, the 
examiner should provide an opinion as to 
whether any of the Veteran's service 
connected disabilities-PTSD; combat 
wounds to muscle groups II, III, VI, XVII, 
XIV; chronic suppurative otitis media; 
hearing loss; tinnitus; and mild 
superficial burn scars- at least as 
likely as not (50 percent probability or 
greater) caused, materially contributed 
to, or hastened the Veteran's death.  The 
examiner should also specifically comment 
on the appellant's contention that 
fragment wounds to the left forehead in 
service are related to the Veteran's post-
service cerebral vascular accidents.  The 
examiner must provide his/her rationale 
for the conclusions reached.  

4.  Then, adjudicate the issues on appeal.  
If the decisions remain adverse to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

No action is required of the appellant until she is notified 
by the AOJ.  She has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


